ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Fibertek, Inc.                             )         ASBCA Nos. 61680, 61681
                                           )
Under Contract No. W56HZV-05-C-7024 et al. )

APPEARANCE FOR THE APPELLANT:                        Seth H. Locke, Esq.
                                                      Perkins Coie LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Arthur M. Taylor, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Kara M. Klaas, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                ORDER OF DISMISSAL

       The disputes have been settled. The appeals are dismissed with prejudice.

       Dated: September 19, 2019



                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61680, 61681, Appeals ofFibertek,
Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals
                 ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                    )
                                                 )
Fibertek, Inc.                                   )    ASBCA Nos. 61680, 61681
                                                 )
Under Contract No. W56HZV-05-C-7024 et al. )

APPEARANCE FOR THE APPELLANT:                         Seth H. Locke, Esq.
                                                       Perkins Coie LLP
                                                       Washington, DC

APPEARANCES FOR THE GOVERNMENT:                       Arthur M. Taylor, Esq.
                                                       DCMA Chief Trial Attorney
                                                      Kara M. Klaas, Esq.
                                                       Trial Attorney
                                                       Defense Contract Management Agency
                                                       Chantilly, VA

                                ORDER OF DISMISSAL

       The disputes have been settled. The appeals are dismissed with prejudice.

       Dated: September 19, 2019



                                                     RICHARD SHACKLEFORD
                                                     Administrative Judge
                                                     Vice Chairman
                                                     Armed Services Board
                                                     of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61680, 61681, Appeals ofFibertek,
Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals